DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9-13, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of U.S. Patent No. 10,447,741. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-4 and 6 cover the interactions in claim 18 of the parent case.  Claim 5 covers the subject matter of claim 20 in the parent case.  The claims in the current application do not feature any limitations that are patentably distinct.  Claims 9-13 and 16-20 cover devices for implementing the method and are therefore not patentably distinct for the same reason because the device implementing the method is not important to the invention

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 7 and 14, the applicant did not disclose that a predetermined time interval is both shorter that a preceding time interval but then twice as long as an immediately prior predetermined time interval.  Paragraphs 47 and 69 state that a timer can be set shorter than the validity period of the registration of the application.  Paragraph 48 states that a local timer can be shorter than the first timer of the server.  Paragraph 50 provides confusing examples where one sentence supports the last limitation of claims 7 and 14 but then the next sentence provides an alternative, non-compatible example that redefines the third time interval as shorter (instead of larger in the preceding doubling example).  Paragraph 71 states subsequent timers can be “shorter than, the same as, or longer” and paragraph 78 states that time intervals can be both “shorter or longer length”, which clearly shows these options as alternatives to each other.  The applicant did not provide an explicit or implicit disclosure of the limitations of claims 7 and 14 which combine a first shorter interval with subsequent longer intervals.
As to claims 8 and 15, the claims cover the following combination of limitations:
receiving, after a lapse of a first predetermined time interval and from the one or more servers, a notification instructing the application to send a request to re-register with the service provider,
wherein the notification indicates that a request failed and includes an error code indicating a reason that the request failed.

The applicant did not disclose a scenario where the “notification instructing the application to send a request to re-register” also includes “an error code indicating a reason that the request failed”.  The applicant disclosed that the error code would be sent separately from the notification to re-register.  See paragraphs 32, 33, and 63.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the a predetermined time interval" in the second limitation of the wherein clause.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what the relationship is between the predetermined time interval that “is shorter than a length of the first predetermined time interval” and the subsequent predetermined time intervals.
Claims 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: It is not clear what the relationship is between the predetermined time interval that “is shorter than a length of the first predetermined time interval” and the subsequent predetermined time intervals.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9-11, 13, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2018/0198830 by Wallis.
As to claim 1, Wallis teaches a computer-implemented method performed by an application associated with a device, the computer-implemented method comprising: exchanging, with one or more servers (paragraph 43, P-CSCF 520) of a service provider, one or more communications regarding registration of the application with the service provider (paragraph 44 and initial registration in Figure 6); causing, based at least in part on the exchanging of the one or more communications with the one or more servers, the application to enter an inactive state (IMS OTT application moves to suspended state in Figure 6); and receiving, after a lapse of a first predetermined time interval and from the one or more servers, a notification instructing the application to send a request to re-register with the service provider (paragraph 48 and Figure 6).
	As to claim 2, see Figure 6.
	As to claim 3, see 200 OK message in Figure 6 for success response.
	As to claim 4, Wallis teaches the method as claim 2 recites, further comprising: causing the application to enter an active state based on receiving the notification (Figure 6, OS wakes up application); sending, to the one or more servers, a second request to register with the service provider (second Register message from IMS OTT application in Figure 6); receiving, from the one or more servers, a response to the second request, the response indicating whether the second request to register with the service provider succeeded (second 200 OK message to IMS OTT application in Figure 6); and sending, to the one or more servers, an indication indicating whether the second request to register with the service provider succeeded (paragraph 46, the IMS OTT application’s ability to establish call, text, video, chat, etc. is an indication that the registration succeeded).
	As to claim 6, Wallis teaches the method as claim 2 recites, wherein the one or more communications include an indication, sent by the application to the one or more servers, indicating whether the registration of the application with the service provider succeeded (first 200 OK message in Figure 6) and causing the application to enter the inactive state is based at least in part on sending the indication to the one or more servers (IMS OTT Application suspended in Figure 6).

	As to claims 9-11 and 13, they are rejected for the same reasoning as claims 1-4 and 6, respectively (claims 2 and 3 correspond to claim 10).
	As to claims 16-18 and 20, they are rejected for the same reasoning as claims 1-4 and 6, respectively (claims 2 and 3 correspond to claim 17).

Allowable Subject Matter
Claims 5, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Wallis  teaches the subject matter of claims 1 and 2, however Wallis does not explicitly teach the second time and application data updating claimed in claim 5.  The prior art was not found to teach or suggest the combination of timers and their use in sending a subsequent request for updated data claimed by the applicant.  Claims 5, 12, and 19 are still rejected based on double patenting.
	The Examiner did not find the teachings of claims 7, 8, 14, and 15 to be taught or suggested by the prior art of record, but they are not indicated as allowable because the concepts were not suggested by the original disclosure.  Claims 7 and 14 are unclear but the Examiner did not find a reason to switch from a shorter time interval however the applicant did not originally disclose such a concept.  The examiner did not find the prior art to teach a notification sent after a pre-defined time interval to send an notification to re-register an application where the notification includes an error code.  The Examiner cloud not find such a message to be sent after a time interval to be obvious in the context of the claim.
	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442